DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 06/18/2019.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s.) See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969.)
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b.)

Claims 1, 5-11, 15, 16, 17, 19-20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 11-18 of US application No. 16/444,964 (as filed on 04/15/2021, hereafter ‘964.)  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claims 1 and 11, claim 1 and 11 of ‘964 discloses a method of / storage for performing services for data messages associated with a machine executing on a host computer, the method comprising:
on the host computer: 

forwarding, through a data plane, the first data message to a first service node in the identified service node set to perform a first service operation on the first data message (at a particular service node that performs the particular service operation, receiving, a data message on which the particular service operation has to be performed);
receiving, through the data plane, a second data message with an embedded control message directing modification to the performance of the set of services for data messages that are part in a same data message flow as the first data message (outputting a control message to be forwarded in-band through the data plane in a data message back to the source host computer, in order to direct the source host computer to modify the performance of the set of services on other data messages in the flow); and
after receiving the second data message, modify how the set of services are performed on data messages that are part of the same flow as the first data message (.)
The claims in the application recite operations by a host computer which receives a control message and modifies services on the flow, whereas the claims of ‘964 recite operations by a service node that sends out the control message to the host computer to direct host computer to modify services in the flow. The claims in ‘964 also does not recite “generating a record”.


	Claims 5, 15 is/are obvious over claims 6, 16 of ‘Guichard1 (the source host computer to send data messages that are part of the data message flow to another set of service nodes that does not include the particular service node.)  
	Claims 6, 16 is/are obvious over claims 8, 18 of ‘Guichard1 (the other set of service nodes performs another set of services on the data messages.)
	Claim 7 is obvious over claims 2, 4, 12, 14 of ‘Guichard1 (the control message directs the source host computer to forego sending data messages that are part of the data message flow to the particular service node.)  
	Claim 8 is obvious over claims 3, 13 of ‘Guichard1 (the control message directs the source host computer to either drop or allow all the data messages that are part of the data message flow without further processing by the particular service node.)
	Claim 9 is obvious over claims 4, 14 of ‘Guichard1 (the control message directs the source host computer to forego sending data messages that are part of the data message flow to the set of service nodes.)

	Claim 17 is obvious over claims 6, 16 of ‘Guichard1 (the control message directs the source host computer to send data messages that are part of the data message flow to another set of service nodes that does not include the particular service node.)
	Claim 19 is obvious over claims 7, 17 of ‘Guichard1 (the other set of service nodes performs the same set of services on the data messages.)
	Claim 20 is obvious over claims 8, 18 of ‘Guichard1 (the other set of service nodes performs another set of services on the data messages.)

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims recite “before receiving the second data message, generating the record to specify a set of attributes regarding the identified set of service after receiving the second data message comprise modifying.” It is indefinite what is meant by generating the record after receiving the second data message because it is understood that the record is generated before receiving the second data message. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guichard1 (US 2014/0362682, “Guichard1”) in view of Guichard2 et al. (US 2013/0343174, “Guichard2”.)

For claim 1, Guichard1 discloses a method of performing services for data messages associated with a machine executing on a host computer, the method comprising:
on the host computer: 
identifying a set of service nodes to perform a set of services on a first data message (fig. 1, [0034], [0036], [0045], the head-end node or ingress node that hosts the classifier 30 identifies, for a message 90, a primary service path (dashed line) from classifier 30 to service node (SN) 40 to SN 60 to SN 70 to classifier 35);
forwarding, through a data plane, the first data message to a first service node in the identified service node set to perform a first service operation on the first data message (fig. 1, the message is forwarded to SN 40 for performing service function (SF) 1, then SN 60 for SF 2);
on an upstream (previous-hop) node:
receiving, through the data plane, a second data message with an embedded control message directing modification to the performance of the set of services for data messages that are part in a same data message flow as the first data message ([0026], [0027], message indicating failures of a service node is sent to upstream (previous hop) nodes via data plane in order to provide service function failure bypass, or identifying a re-routed service path via SN 50 for performing the same SF 2 as failed SN 60 as in fig. 8, [0065]); and
after receiving the second data message, generating a record to modify how the set of services are performed on data messages (fig. 10, [0067], a previous hop SN receives the failure message and modifies how traffic implicitly of the same flow (because flows are classified and forwarded by metadata such as flow identifier in [0022]) is forwarded via a different SN, hence a different Service Path.)
Guichard1 does not disclose the upstream node is an ingress node, in other words, sending a fault detection message to an ingress node for modifying traffic routing, and modifying set of services performed on data messages that are part of the same flow as the first data message.
providing a trigger to the fault detection protocol, e.g., BFD 64, in the forwarding plane 42 (sometimes referred to as the data plane), which, as described below, causes BFD 64 to send a control packet to ingress router 12A to trigger fast reroute by router 12A, [0033], non-ingress routers can also reroute) and modifying set of services performed on data messages that are part of the same flow as the first data message ([0007], fast rerouting of traffic flow)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Guichard2’s teachings of fault detection notification and triggering fast reroute at the ingress router such as the classifier of Guichard1 in order to reroute at an ingress location as an alternative to previous-hop rerouting of Guichard1 or in case the previous-hop of Guichard1 is incapable of rerouting.

For claim 2, Guichard1 discloses the second data message is the first data message after the first data message has been processed by at least one service node in the identified set of service nodes.

For claim 3, Guichard1 discloses the second data message is a data message generated at a service node hop that forwards the first data message to another service node hop (fig. 8, 9, a failure message is generated by SN 60 which is supposed to forward the packet to SN 70.)

updating path to another SN for traffic (subsequent packets of a flow), Guichard2, [0007], rerouting a traffic flow inherently containing multiple packets).

For claim 5, Guichard1 discloses modifying how the set of services are performed comprises modifying the set of service nodes (fig. 8, secondary or re-routed path is via SN 50 instead of SN 60.)

For claim 6, Guichard1 discloses modifying how the set of services are performed comprises modifying the set of services (claim 8, modifying by using a similar service.)

For claim 7, Guichard1 discloses modifying how the set of services are performed comprises foregoing sending data messages that are part of the data message flow to a particular service node (fig. 8, no longer sending traffic to SN 60.)

For claim 8, Guichard1 discloses modifying further comprises either dropping or allowing all the data messages that are part of the data message flow without further re-routing traffic to another SN inherently means dropping packets at the failed SN without further processing).

For claim 9, Guichard1 discloses modifying how the set of services are performed comprises foregoing sending data messages that are part of the data message flow to the set of service nodes (fig. 8, no longer sending traffic to SN 60-70.)

For claim 10, Guichard1 discloses modifying further comprises either dropping or allowing all the data messages that are part of the data message flow without further processing by the set of service nodes (fig. 8, [0065], re-routing traffic to another service path via another SN inherently means dropping packets at the failed SN of the old service path without further processing).

Claims 11-16 are rejected for the same rationale in claims 1-6.

For claim 17, Guichard1 discloses the set of instructions modifying how the set of services are performed comprises a set of instructions sending data messages that are part of the data message flow to another set of service nodes (fig. 8, 9, re-route traffic to SN 50-70.)

For claim 18, Guichard1 discloses the other set of service nodes that does not include a particular service node in the identified set of service nodes, wherein the re-route traffic to SN 50-70 and not include failed SN 60.)

For claim 19, Guichard1 discloses the other set of service nodes performs the same set of services on the data messages as the identified set of service nodes (fig. 8, [0065], re-route traffic to SN 50-70, SN 50 performs the same or similar SF as failed SN 60.)

For claim 20, Guichard1 discloses the other set of service nodes performs a different set of services on the data messages as the identified set of service nodes (claim 8, reroute traffic via SN which implements similar SF.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HIEU T HOANG/Primary Examiner, Art Unit 2452